DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 30-31 and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 2009/0238495) in view of Petriekis (US 6,116,467).
Regarding claim 1, Anderson (figs. 9-10) discloses a liner capable of being used with a fluid dispensing vessel, comprising a flexible pouch 133 defining an interior region and capable of being placed in a fluid dispensing vessel, the pouch 133 including: 
a top end that is partially sealed by a top seal and that includes a first opening 140; 
first and second side ends extending from the top end to a bottom end, wherein the top end, first and second side ends, and bottom end define a perimeter of the pouch;
a fluid passageway 134 defined by at least two sealed boundaries (138 and a portion of first or left side end) that extend downward from the top seal more than half 
a bottom portion.
Anderson fails to disclose the bottom portion discussed above including a second opening; 
a fluid dispensing fitment connected to the pouch and configured to be in fluid communication with interior region via the second opening; and 
wherein fluid is poured into the interior region of the pouch through the first opening and dispensed from the pouch through the fitment.  
However, Petriekis teaches a pouch having a top or first opening 62 and a bottom portion with a second opening (i.e., opening near spout 16) spout 16; 
a fluid dispensing fitment 82 connected to the pouch and configured to be in fluid communication with interior region via the second opening (i.e., opening near spout 16); and 
wherein fluid is poured into the interior region of the pouch through the first opening and dispensed from the pouch through the fitment (figs. 1-3B).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the bottom portion of Anderson a second opening and fluid dispensing fitment, as taught by Petriekis, for the predictable result of easily 
Regarding claim 3, Anderson further discloses the first opening 140 making up less than half of a length of the top end of the pouch (fig. 10).
Regarding claim 30, it is noted that the modified device of Anderson is capable of dispensing either liquid beverages or flowable foods (fig. 10 of Anderson).
Regarding claim 31, it is noted that the modified device of Anderson is capable of being positioned in a beverage dispensing urn (fig. 10 of Anderson).
Regarding claim 38, Anderson further discloses a second seal below the top end (i.e., the seal at the bottom end), the second seal extending from one side end of the liner to one of the at least two sealed boundaries (fig. 10).
Regarding claims 39-42, Petriekis further teaches a dispensing tube 18 to dispense the liquid from the interior region of the liner pouch; wherein the fitment 82 further comprises a spout 16, wherein the dispensing tube 18 is one of integrally formed with the spout or removably connectable to the spout; and wherein the dispensing tube 18 is configured to extend through a valve 20 attached to a beverage dispensing urn (fig. 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the second opening of the modified Anderson, a dispensing tube, a spout, and a valve, as further taught by Petriekis, for the predictable result of easily dispensing the content of the pouch.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BLAINE G NEWAY/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735